Citation Nr: 0912603	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  05-03 355A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial increased rating for service-
connected residuals of a left hip injury, currently evaluated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 2002 to June 
2004.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 2004 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that, in pertinent part, granted 
service connection for left hip bursitis and assigned a 10 
percent evaluation from June 10, 2004.

In November 2008 the Board remanded the issue of entitlement 
to an initial disability rating in excess of 10 percent for 
service-connected residuals of a left hip injury to the RO 
for further development.  Following a VA examination, the RO 
readjudicated the matter and awarded a 20 percent disability 
evaluation from November 26, 2008.  The United States Court 
of Appeal for Veterans Claims (Court) has held that on a 
claim for an original or increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law or regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).   
Since the assignment of a 20 percent disability rating is 
less than the maximum disability rating, this matter has 
returned to the Board for appellate review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to November 26, 2008, the left hip bursitis was 
manifested by slight disability, to include limited motion 
and pain.  

2.  Since November 26, 2008, the left hip bursitis is 
manifested by no more than moderate disability. 

CONCLUSIONS OF LAW

1.  For the period prior to November 26, 2008, the criteria 
for a rating in excess of 10 percent for left hip bursitis 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.71, 4.71a Diagnostic Codes 5255 (2008).

2.  For the period subsequent to November 26, 2008, the 
criteria for a rating in excess of 20 percent for left hip 
bursitis are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71, 4.71a Diagnostic 
Code, 5255 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  In 
February 2004, the agency of original jurisdiction (AOJ) 
delivered a letter to the Veteran providing the notice 
required for the initial claim of service connection for left 
hip bursitis.  Service connection was subsequently granted, 
and the Veteran appealed the 10 percent rating assigned July 
2004.  In a subsequent rating decision of January 2009, the 
Veteran's disability evaluation was increased to 20 percent 
disabling.  In cases such as this, where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice 
no longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  

The appellant bears the burden of demonstrating any prejudice 
from defective (or nonexistent) notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 
(2008).  That burden has not been met in this case. Neither 
the Veteran nor his representative alleges such prejudice in 
this case.  Therefore, no further notice is needed.  
Regardless, in a letter dated in November 2008, the AOJ 
notified the Veteran of the process by which disability 
ratings and effective dates are determined.  The Veteran was 
given the opportunity to submit additional information.  The 
claim subsequently was readjudicated in the January 2009 
supplemental statement of the case.  The Veteran has been 
adequately notified of the information and evidence necessary 
to substantiate her claim for a higher rating.

VA has done everything reasonably possible to assist the 
Veteran with respect to her claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available post-service 
treatment records have been secured.  The Veteran has been 
medically evaluated in conjunction with her claim.  The duty 
to assist has been fulfilled.

Disability Evaluation prior to November 26, 2008

The Veteran seeks a higher disability evaluation for her 
service-connected left hip bursitis.  Such evaluations are 
determined by the application of VA's Schedule for Rating 
Disabilities, which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A    § 1155; 38 C.F.R. Part 4.  In 
view of the number of atypical instances, it is not expected, 
especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  38 C.F.R. § 4.21.  When a question arises as to 
which of two ratings applies under a particular diagnostic 
code (DC), the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3. 

When rating the Veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2008), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain. Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 
4.59 (2008).

From June 10, 2004 to November 26, 2008, the Veteran's 
service-connected residuals of a left hip injury was 
evaluated as 10 percent disabling under DC 5019, the code for 
bursitis.  Bursitis will be rated as degenerative arthritis, 
on the basis of limitation of motion of affected part.  38 
C.F.R. § 4.71a, Diagnostic Code 5019.

The provisions of 38 C.F.R. § 4.71a, DCs 5250 to 5255 (2008) 
below, provide criteria for rating hip and thigh 
disabilities.

DC 5250 rates based on the presence of ankylosis.  Ankylosis 
is defined as immobility and consolidation of a joint due to 
disease, injury or surgical procedure.  See Dorland's 
Illustrated Medical Dictionary, 31st Ed., page 94 (2007).   

DC 5251 provides a maximum rating of 10 percent for 
limitation of extension to 5 degrees.

DC 5252 provides a 10 percent rating for limitation of 
flexion to 45 degrees; a 20 percent rating where flexion is 
limited to 30 degrees; a 30 percent rating where flexion is 
limited to 20 degrees; and a 40 percent rating where flexion 
is limited to 10 degrees.

DC 5253 provides a 10 percent evaluation when there is 
limitation of abduction such that the legs cannot be crossed 
or there is limitation of rotation such that it is not 
possible to toe out more than 15 degrees.  A 20 percent 
rating requires limitation of abduction with motion lost 
beyond 10 degrees.

Higher evaluations under DCs 5254 and 5255 require flail 
joint, fracture, or malunion.  Under DC 5255, a 20 percent 
evaluation is assigned for malunion of the femur with 
moderate knee or hip disability.  A 30 percent evaluation is 
assigned for malunion with marked knee or hip disability.  A 
60 percent evaluation is assigned for fracture of surgical 
neck with false joint or impairment with nonunion without 
loose motion and weightbearing preserved with aid of brace.  
An 80 percent evaluation is assigned for fracture of the 
shaft or anatomical neck with nonunion, with loose motion 
(spiral or oblique fracture).

The normal range of motion of the hip is to 125 degrees of 
flexion and to 45 degrees of abduction.  38 C.F.R. § 4.71, 
Plate II (2008). 

The Veteran participated in the Benefits Delivery at 
Discharge Program (BDD), and was afforded a contract VA 
examination in March 2004.  At that time, the Veteran had 
mild pain over the greater throchanteric area.  The examiner 
noted she was able to walk with a normal gait, although she 
needed assistance getting on and off the examining table.  
There was no muscular asymmetry, and Trendelenburg's test was 
normal.  Flexion was 0 to 100 degrees on active motion, and 
extension was from 0 to 20 degrees.  Abduction was 22 
degrees, adduction at 15 degrees, external rotation was 39 
degrees and internal rotation was 35 degrees.  The Veteran's 
diagnosis was left hip pain secondary to refractory greater 
trochanteric bursitis.  

In June 2004, the Veteran was evaluated for private physical 
therapy.  Based on the Veteran's history of a diagnosis of 
left hip bursitis, the private physician obtained a CT scan 
and MRI of the pelvis.  Both failed to show any orthopedic 
problems.  Thus, in a letter of July 2004, the private 
physician advised that he did not have an orthopedic 
diagnosis for the Veteran.  He believed her problem involved 
a gynecological matter.  

In March 2005 at the VA outpatient clinic, the Veteran 
continued to exhibit limited range of motion due to pain.  
The physician noted that she failed to respond to steroid and 
local anesthetic injections.  Thus, his impression was the 
Veteran's left hip symptoms were chronic.  The physician 
noted her pain was affecting her ability to work.  

By October 2005, the Veteran reported constant sharp pain in 
her left hip, groin and buttock.  She also reported 
occasional numbness in her left thigh.  Examination on 
October 12, 2005 showed left hip flexion 40 degrees, 
extension 20 degrees, internal rotation 20 degrees, external 
rotation 30 degrees, abduction 30 degrees and adduction 30 
degrees.  On October 18, 2005, flexion was 80 degrees, 
extension 40 degrees, internal rotation 30 degrees, external 
rotation 40 degrees, abduction 60 degrees and adduction 40 
degrees.  The Veteran attended chiropractic sessions through 
November 2005.  At that time of her discharge, her hip 
flexion was 90 degrees, extension 40 degrees, internal 
rotation 40 degrees, external rotation 40 degrees, abduction 
30 degrees and adduction 20 degrees.      

The Board has applied the noted criteria to the facts at hand 
for the period June 2004 to November 26, 2008.  Given its 
review of the medical evidence of record during this time 
period, the Board finds that the Veteran's overall service-
connected residuals of a left hip injury is more analogous to 
malunion with slight hip disability.  The Board notes that on 
October 12, 2005, the Veteran's flexion was limited to 40 
degrees.  However, this appears an isolated incident since 
the Veteran's flexion increased the same month.  It is also 
inconsistent with three other range of motion studies for 
this period and appears to be an anomaly.  Therefore, a 
single instance of decreased flexion cannot be used to 
support a higher evaluation.  

Overall, the Veteran did not exhibit limitation of motion 
warranting even a minimal compensable evaluation except on 
one occasion in October 2005 and at that time she only met 
the criteria for a 10 percent rating.  There is no showing of 
a fracture of surgical neck with false joint or impairment 
with nonunion without loose motion and weightbearing 
preserved with aid of brace, an evaluation in excess of 10 
percent is not warranted.  The Veteran is not shown to have 
ankylosis of the hip or thigh deformity, an evaluation in 
excess of 10 percent is not warranted under any other 
provisions evaluating hip disorders.

The veteran has complained that she experiences pain, 
dysfunction, and limitation of motion at the left hip.  With 
respect to the veteran's complaints of pain and dysfunction, 
the Board notes that the United States Court of Veterans 
Appeals has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under §§ 4.40 and 4.45.  See Johnson v. 
Brown, 9 Vet.App. 7 (1996) and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  

In the instant case, the preponderance of the evidence is 
against an increased evaluation based on functional loss due 
to pain on use or due to flare-ups, as the veteran's 
complaints of pain and dysfunction are not supported by 
adequate pathology.  The Board notes that a lay person can 
provide evidence of visible symptoms.  See Dean v. Brown, 
8 Vet.App. 449, 455 (1995); Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  However, VA regulations require that a finding 
of dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. § 4.40 (1996); see 
also Hatlestad v. Derwinski, 1 Vet.App. 164 (1991).  Here, 
there is no objective medical evidence to support the 
veteran's allegations of pain and dysfunction to warrant 
greater than a minimal 10 percent rating.  The veteran's 
subjective complaints of increased pain and dysfunction on 
use are outweighed by the objective examination findings.


Disability Evaluation from November 26, 2008

The Veteran's service-connected residuals of a left hip 
injury, is currently assigned a 20 percent rating, effective 
November 26, 2008 under DC 5255-5019, the criteria for 
evaluating impairment of the femur.  38 C.F.R. § 4.71a.  (The 
January 2009 rating indicates DC 5055, which appears to be a 
typographical error).  A hyphenated diagnostic code reflects 
a rating by analogy (see 38 C.F.R. §§ 4.20 and 4.27).

The Veteran was afforded a VA examination in November 2008.  
She reported increased, constant pain over her left buttock, 
hip and proximal femur which radiated into her thigh down to 
her knee.  She stated the pain flared-up on prolonged 
sitting, standing and walking.  The Veteran has a limp on the 
left and uses a cane.  Examination of the left hip showed no 
tenderness or swelling.  There was tenderness over the left 
side of the sacrum, sacroiliac joint, left buttock, posterior 
and lateral iliac crest, left groin and most prominently over 
the greater trochanter.  Trendelenburg's test was positive on 
the left side.  There was slight atrophy of the leg muscles.  
Her range of motion was limited with flexion from 0 to 60 
with pain at 30 degrees, and extension 0 to 10 degrees with 
pain.  Abduction was 0 to 25 degrees, adduction 0 to 20 
degrees, external rotation 0 to 30 degrees and internal 
rotation 0 to 20 degrees.  Repetitive testing was not 
possible due to pain.  There was additional limitation of 
motion during flare-ups.  X-rays showed normal hips.  Her 
diagnosis was post-traumatic bursitis with severe chronic 
pain and limitation of motion of left hip.
 
The Board has considered whether a higher evaluation for the 
Veteran's service-connected residuals of left hip injury is 
warranted on the basis of functional loss.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca, supra.  However, there was no 
evidence of weakened movement or incoordination.  The 
examiner noted he was unable to test for excess fatigability 
upon repetitive use due to complaints of pain and the 
Veteran's crying.   Painful motion has been noted throughout 
the course of the appeal.   However, even considering this 
effect, there is not adequate pathology or symptomatology 
that would warrant an evaluation in excess of 20 percent for 
the Veteran's service-connected residuals of left hip injury.  
See DeLuca, supra.

Again, there is no evidence of ankylosis of the hip joint; 
thus, an increased rating under DC 5250 is not warranted.  
The medical evidence does not show flail joint or impairment 
of the femur that would warrant an increased rating under DC 
5254.  Nor is impairment or malunion of the femur shown, 
which would entitle the Veteran to an increased rating under 
DC 5255.

After consideration of the Veteran's limitation of motion and 
functional loss, the Board finds that the Veteran's service-
connected residuals of left hip injury does not warrant a 
rating in excess of 20 percent.

As a final matter, as the Veteran's disability picture has 
remained stable throughout the appeal period, staged ratings 
under Hart, supra, are not appropriate.

        Extra-schedular Consideration
        
There is no showing that the Veteran's service-connected 
residuals of left hip injury has resulted in so exceptional 
or unusual a disability picture as to warrant the assignment 
of any higher evaluation on an extra-schedular basis.  See 38 
C.F.R.      § 3.321(b) (1).

The Veteran submitted statements from her sister and 
boyfriend in support of her claim.  Each letters details how 
the Veteran is unable to sit or stand for long periods due to 
her chronic left hip pain.  The Veteran's primary care 
physician also submitted a letter of June 2006, which states 
that the Veteran lives with the pain, and in her opinion she 
will never be able to work due to her physical restrictions. 

In this regard, the Board notes that the VA examiner's notes 
that the Veteran would have some functional limitations with 
walking and standing for long periods.  However, the 
currently assigned ratings already contemplate some degree of 
industrial impairment.  The objective findings on clinical 
testing do not reflect a severe or profound disability that 
would interfere with job performance in any unusual manner.  
This disability has not been shown to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  The Veteran is not currently working.   

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extra-schedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

For the period prior to November 26, 2008, entitlement to a 
rating in excess of 10 percent for residuals of left hip 
injury is denied.

For the period beginning November 26, 2008, entitlement to a 
rating in excess of 20 percent for residuals of left hip 
injury is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


